DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the method recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Alter (US-2012/0169737) and Loper (US-10417818).  However, the combination does not fully teach the particularly recited method set forth in claim 1 for predicting (S102), using a trained machine learning predictor, a map stack of body part assignments and a map stack of body part coordinates based on the 3D coordinates of the body joint positions, wherein the map stack of body part coordinates defines texture coordinates of pixels of the body parts of the person, the map stack of body part assignments defines weights, each weight indicating a probability of particular pixel to belong to a particular body part of the person; retrieving (S 103), from a memory, a map stack of textures for the body parts of the person previously initialized, wherein the map stack of textures comprises values of the pixels of the body parts of the person; and reconstructing (S104) the 2-D image of the person as a weighted combination of the values of the pixels by using the map stack of body part assignments, the map stack of body part coordinates and the map stack of textures..  Therefore, claim 1 is allowed.  Claims 2-5 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 6 is allowed for the reasons set forth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619